DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments
Applicant's amendments and remarks, filed 12/10/2021, are acknowledged. Applicant's arguments have been fully considered. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application. Rejections and/or objections not reiterated from the previous office actions are hereby withdrawn.

Interview Statement
Applicant’s summary of the interview on December 10, 2021, has been reviewed and is complete and accurate.

Status of Claims
Claims 1-4, 8-13, 16-18, 20 are currently under examination.

Priority
No priority claim has been filed. The effective filing date of the instant application of 11/22/2019 is acknowledged.

Response to Arguments
Applicant’s arguments filed 12/10/2021 have been fully considered but are not persuasive for the following reasons.
Applicant’s amended the independent claims with subject matters from originally presented claims 14, 15 and 19 with “, wherein the difference represents a drop in the received infrared light interfering with the infrared reference beam due to the ultrasonic signal wavelength-shifting the infrared illumination signal outside of the narrow-band infrared wavelength; and incorporating the difference as a voxel value in a composite image of the diffuse medium” in 
Applicant appears to argue (on page 10) that, regarding the rejection under 35 U.S.C. 102, all the claimed elements are not taught by the reference Jepsen.
In response, the examiner notes that the Applicant is presenting a generic argument without pin-pointing the bases of the argument and therefore no evidence that the claim rejection under 35 U.S.C. 102 are not supported by the teachings of Jepsen. Considering the argument as direct to the amended limitations, the examiner notes that the amended limitations originated from the claims 14, 15 and 19 which were rejected under 35 U.S.C. 103 and therefore not under 35 U.S.C. 102 as argued. Therefore, the argument is considered as moot. 
Applicant argues (on pages 10-11) that the references of record do not teach the amended limitation as directed to “generating a difference signal that represents a drop in the received infrared light interfering with the infrared reference beam due to the ultrasonic signal wavelength-shifting the infrared illumination signal outside of the narrow-band infrared wavelength” and “a composite image” such in “incorporating the difference signal as a voxel value in a composite image of the diffuse medium".
 In response, after further reconsideration of the teachings of the references of record,  the examiner has, for clarification, identified Jepsen as teaching the process of acquiring a first holographic image of the interference light without activating the ultrasound device, then acquiring the interference light when the ultrasound device is activated and focused on a region in order to ultrasonically modulate the light reflected at the focused region and then proceed with determining the difference in phase and/or intensity between the two image for providing a composite image (imaging using the filter 173 of the Fig.1 to filter the recorded light at the wavelength of the reference light with acquiring only the untagged photons and col.10 2nd and 3rd ¶ with “To generate a composite image of diffuse medium 130, multiple voxels of diffuse medium 130 can be imaged by imaging system 100 “ and  “generates a first probing infrared holographic imaging signal 123 generating a difference signal” with “incorporating the difference signal as a voxel value in a composite image of the diffuse medium" with while it is commonly understood by laws of physics governing the ultrasound modulated optical tomography that the light received at the infra-red light wavelength corresponds to the untagged photons (undisturbed or unmodulated photons by the ultrasound beam) and the light at wavelength different from the reference wavelength as being ultrasound modulated present wavelengths shifted from the IR wavelength with the wavelength of the modulating ultrasound as tagged photons is corresponding to “the received infrared light interfering with the infrared reference beam due to the ultrasonic signal wavelength-shifting the infrared illumination signal outside of the narrow-band infrared wavelength”, Jepsen does not specifically teach the “drop in the received infrared light interfering with the infrared reference beam due to the ultrasonic signal wavelength-shifting the infrared illumination signal outside of the narrow-band infrared wavelength” and that if applying the ultrasound beam to a specific region, the modulation of the photons by the ultrasound beams would implicitly remove the modulated photons from the pool of expected photons from the reference light interfering without the ultrasound being activated as refence. The examiner relied on Gross and Farahi to teach the “drop in the received infrared light interfering with the infrared reference beam due to the ultrasonic signal wavelength-shifting the infrared illumination signal outside of the narrow-band infrared wavelength” since they do teach the ultrasound modulated optical-tomography with acquiring ultrasound tagged photons only or untagged/reference photons in presence or not of ultrasound modulating focused beams, wherein the untagged signals show a drop in signals when acquiring from a region where the ultrasound is focusing and modulating photons (Gross p. 1847 col.1 6th ¶ “The sample is explored by a US (ultrasonic) beam of frequency ωUS. The light T = ωL + ωUS is weak (∼10−2 to 10−4 in power) and corresponds to the tagged photons that interacted with the US beam. The second component at ωU = ωL is the main one (≃100% in power). It corresponds to untagged photons that have not interacted with US” and Farahi teaching a drop in the amount of un-tagged photons (p.2 col.1 1st ¶  “When the US burst interacts with scattered light, it creates tagged photons, resulting into a decrease of the un-tagged photons quantity”).
Therefore, the examiner has provided evidence that the teachings of Jepsen combined with the teachings of Gross and Farahi teach the subject matters as presently amended as in previously claimed in claims 14, 15 and 19.
Therefore, the examiner is considering the Applicant’s arguments as not persuasive and will modify the rejections under 35 U.S.C. 102 and 103 as necessary in view of the amendments.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


The following rejections have been modified in view of applicant’s amendments.
Claims 1-4, 8-13, 16-18, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Jepsen (USPN 9730649 B1; Pat.Date 08/15/2017; Fil.Date 09/13/2016) in view of Gross (2017 Applied Optics 56:1846-1854; Pub.Date 2017) and in view of Farahi et al. (2010 Photonics Global Conference 2010 3pages; Pub.Date 2010).
Regarding claim 1, Jepsen teaches optical systems, device and method for holographic imaging towards tomographic/3D imaging (Title and abstract col.2 2nd ¶) therefore an optical tomography system. Jepsen is also teaching that the optical system is comprising: an infrared laser configured to generate an infrared illumination signal for illuminating tissue, the infrared illumination signal having a narrow-band infrared wavelength (Fig. 1 and col.3 6th ¶ infrared laser diode 105, wherein “IR emitter 105 is an infrared laser diode that emits monochromatic infrared light” with “Monochromatic light may be defined as light within a 4 nm frequency band”, illuminating the tissue “diffuse medium 130” via IR director 103 via display 110 (col.3 7th ¶)); an optical structure configured to facilitate an interference of an infrared reference beam and received infrared light having the narrow-band infrared wavelength (Fig. 1 complex IR emitter 155 with IR director 153 and col.6 3rd ¶ to col.7 1st ¶  emitter 155 providing the reference beam and IR director facilitating the interference of the IR reference front 175 and the incident beam 143 “The phase of exit signal 143 can also be determined by analyzing the amplitude of different pixel groups that show interference patterns of exit signal 143 interfering with reference wavefront 157”, wherein col.4 last ¶ “IR emitter 155 emits an infrared light that shares the same characteristics as the infrared light emitted by IR emitter 105. IR emitter 105 and IR emitter 155 may be identical emitters” with col.3 6th ¶ infrared laser diode 105, wherein “IR emitter 105 is an infrared laser diode that emits monochromatic infrared light” with “Monochromatic light may be defined as light within a 4 nm frequency band”); an image sensor configured to receive the interference of the infrared reference beam and the received infrared light from the optical structure (Fig.1 and col.3 3rd ¶ and col. 6 2nd ¶ with image pixel array 170 capturing the amplitude and phase of the interference between signals such as “The interference patterns created by the interference of exit signal 143 and reference wavefront 157 will be recorded by the image pixel array 170”); an ultrasound emitter (Fig. 1 and col.4 2nd ¶ ultrasonic emitter 115 with “the ultrasonic emitter 115 is configured to focus an ultrasonic signal to a voxel within the human body”); and processing logic (Fig. 1 processing logic 101) configured to cause the optical tomography system to execute operation comprising: illuminating tissue with the infrared illumination signal (Fig. 1 controlling laser IR emitter 105 via “output X3” in col.15 5th ¶); capturing, with the image sensor, a base holographic infrared image of a first interference of a base infrared exit signal and the infrared reference beam (Fig. 1 and col.5 5th ¶ with control via input/output X5 “The electronic shutter can be actuated by processing logic 101 via input/output X5. Input/output X5 may include digital input/output lines as well as a data bus. Image pixel array 170 is communicatively coupled to processing logic 101 to send the captured infrared images to processing logic 101 for further processing” with col.6 3rd ¶ to col.7 1st ¶ “image pixel array 170 may initiate two image captures“ “The first image capture measures the amplitude of exit signal 143 by measuring the infrared light from exit signal 143 interfering with the light from reference wavefront 157 while the directional ultrasonic emitter 115 of FIG. 1 is off”); directing, with the ultrasound emitter, an ultrasonic signal to a particular voxel of the tissue (Fig. 1 and col.4 2nd ¶ processing logic 101 “is coupled to drive directional ultrasonic emitter 115 to focus ultrasonic signal 117” and “to focus an ultrasonic signal to voxel 133 in three-dimensional diffuse medium 130” via “output X1”); capturing, with the image sensor, a holographic infrared image of a second interference of an unshifted infrared exit signal and the infrared reference beam while the ultrasonic signal is directed to the particular voxel (Fig. 1 and col.5 5th ¶ with control via input/output X5 “The electronic shutter can be actuated by processing logic 101 via input/output X5. Input/output X5 may include digital rd ¶ to col.7 1st ¶ “image pixel array 170 may initiate two image captures” “The second image capture measures the interference of reference wavefront 157 with exit signal 143 when directional ultrasonic emitter 115 is activated and focused on voxel 133”); and 36Attorney Docket No.: OPENWP 118 generating an intensity value for the particular voxel based on a difference between the base holographic infrared image and the holographic infrared image (imaging using the filter 173 of the Fig.1 to filter the recorded light at the wavelength of the reference light with acquiring only the untagged photons and col.10 2nd and 3rd ¶ with “to generate a composite image of diffuse medium 130, multiple voxels of diffuse medium 130 can be imaged by imaging system 100 “ and  “generates a first probing infrared holographic imaging signal 123 by driving a first probing holographic pattern onto display 110” “At a different time, directional ultrasonic emitter 115 is focused on a first voxel (e.g. 1, 1, 1) and imaging module 160 captures exit signal 143 again in a second calibration infrared image” “The determination of the phase and/or amplitude difference may be made by processing logic 101”, with also col.6 3rd ¶ to col.7 1st ¶ “Therefore, after the difference between the first and second image capture with the initial holographic pattern driven onto display 110 is calculated, the initial holographic pattern may be iterated to determine if a second holographic pattern driven on display 110 generates an even greater difference (measured by amplitude and/or phase) between a first and second image capture”).
[...wherein the difference represents a drop in the received infrared light interfering with the infrared reference beam due to the ultrasonic signal wavelength-shifting the infrared illumination signal outside of the narrow-band infrared wavelength...]; 
Additionally, Jepsen teaches incorporating the difference as a voxel value in a composite image of the diffuse medium (Fig.1 on display 170, imaging using the filter 173 of the Fig.1 to filter the recorded light at the wavelength of the reference light with acquiring only the untagged photons and col.10 2nd and 3rd ¶ with “To generate a composite image of diffuse medium st ¶ “the selected probing holographic pattern that generated the largest phase difference (and/or amplitude difference) in exit signal 143 can be assumed to have best directed light to image pixel array 170 via the voxel of interest” as composite image).
While it is commonly understood by laws of physics governing the ultrasound modulated optical tomography that the light received at the infra-red light wavelength corresponds to the untagged photons (undisturbed or unmodulated photons by the ultrasound beam) and the light at wavelength different from the reference wavelength as being ultrasound modulated present wavelengths shifted from the IR wavelength with the wavelength of the modulating ultrasound as tagged photons is corresponding to “the received infrared light interfering with the infrared reference beam due to the ultrasonic signal wavelength-shifting the infrared illumination signal outside of the narrow-band infrared wavelength”, Jepsen does not specifically teach the drop in  “wherein the difference represents a drop in the received infrared light interfering with the infrared reference beam due to the ultrasonic signal wavelength-shifting the infrared illumination signal outside of the narrow-band infrared wavelength” as in claim 1.
However, Gloss teaches within the same field of endeavor for ultrasound modulated optic tomography (Title and abstract) that the ultrasound tagged photons incident on the voxels where ultrasound pulses are focused on are frequency shifted with the frequency of the ultrasound waveform (p. 1847 col.1 6th ¶ “The sample is explored by a US (ultrasonic) beam of frequency ωUS. The light transmitted by the sample is exhibited to components. The first component at ωT = ωL + ωUS is weak (∼10−2 to 10−4 in power) and corresponds to the tagged photons that interacted U = ωL is the main one (≃100% in power). It corresponds to untagged photons that have not interacted with US”). Additionally, Farahi teaches within the same field of imaging (Title and abstract and Fig. 1) performing photorefractive holography to detect either untagged or tagged photons using ultrasound (p.2 col.1 1st ¶ “through its interaction with US, is converted into an intensity modulation. We can perform this photorefractive holography either to detect untagged photons [7,9] or tagged photons [8]” and “In our present setup, the reference beam is tuned to interfere with the un-tagged photons of the object beam and we apply a short burst of US to get resolved information along the US beam propagation direction [12]”) and also teaches a drop in the amount of un-tagged photons (p.2 col.1 1st ¶  “When the US burst interacts with scattered light, it creates tagged photons, resulting into a decrease of the un-tagged photons quantity”), and since Jepsen teaches the sensing of only the photons which have not been tagged by the US focused beam as discussed above, therefore the difference recorded by the image pixel array for the device of Jepsen would correspond to a decrease in photon since those tagged photons as modulated by the US focused beam would have a wavelength shifted by the ultrasound wavelength and be filtered ot by the filter 173 of Jepsen, reading, therefore, on the difference signal represents a drop in the received infrared light interfering with the infrared reference beam due to the ultrasonic signal wavelength-shifting the infrared illumination signal outside of the narrow-band infrared wavelength (col.3 6th ¶ infrared laser diode 105, wherein “IR emitter 105 is an infrared laser diode that emits monochromatic infrared light” with “Monochromatic light may be defined as light within a 4 nm frequency band” with col.5 2nd ¶ filter 173 with “Infrared filter 173 may be a bandpass filter with a bandwidth of four nanometers centered around the frequency of monochromatic IR light emitted by emitters 105 and 155”) considering the conservation of energy law for a constant energy provided by the laser 105. Therefore, Jepsen in view of Gross and Farahi teach the “wherein the difference represents a drop in the received infrared light interfering with the infrared reference beam due to the ultrasonic signal wavelength-shifting the infrared illumination signal outside of the narrow-band infrared wavelength” as claimed. 
Therefore it would have been obvious for a person of ordinary skill in the art before the time of filling the invention to have the system-method of Jepsen adapted with “wherein the difference represents a drop in the received infrared light interfering with the infrared reference beam due to the ultrasonic signal wavelength-shifting the infrared illumination signal outside of the narrow-band infrared wavelength”, since one of ordinary skill in the art would recognize that using a filter for limiting the acquisition of photons with the same frequency than the excitation/reference laser was known in the art as taught by Jepsen and since modulating the light incident to voxels being vibrated by an ultrasound focused beam was known in the art to have wavelengths shifted by the wavelength of the modulating ultrasound as taught by Gross and to decrease the number of photons that are untagged as taught by Farahi and since therefore  the optical filtration by the filter would decrease the number of untagged photon crossing the filter to the image pixel array having the laser light being monochromatic as is the filter by manufacturing standards.  One of ordinary skill in the art would have expected that this adaptation could have been made with predictable results since Farahi, Gross and Jepsen teach the development and use of ultrasound modulated tomographic device. The motivation would have been to provide an alternative technique of measuring the ultrasound modulated optical tomographic signal for imaging, as suggested by Gross (p. 1847 col.1 6th ¶ with measuring either tagged or untagged photons, Fig.2) with optimization as suggested by Jepsen (col.6 last ¶ “maximize the difference”).
Regarding the dependent claims 2-3, all the elements of these claims are instantly anticipated by Jepsen, Gross and Farahi. 
Regarding claim 2, as discussed above, Jepsen teaches the first holographic image being captured as the base holographic infrared image is captured while the ultrasound emitter is de-activated (Fig. 1 and col.5 5th ¶ with control via input/output X5 “The electronic shutter can be rd ¶ to col.7 1st ¶ “image pixel array 170 may initiate two image captures" “The first image capture measures the amplitude of exit signal 143 by measuring the infrared light from exit signal 143 interfering with the light from reference wavefront 157 while the directional ultrasonic emitter 115 of FIG. 1 is off”).
Regarding claim 3, as discussed above, Jepsen teaches the first and second holographic imaged as captured as wherein the base infrared exit signal is the infrared illumination signal exiting the tissue while the ultrasound emitter is de- activated, and wherein the unshifted infrared exit signal is the infrared illumination signal exiting the tissue while the ultrasound emitter is directed to the particular voxel (Fig. 1 and col.5 5th ¶ with control via input/output X5 “The electronic shutter can be actuated by processing logic 101 via input/output X5. Input/output X5 may include digital input/output lines as well as a data bus. Image pixel array 170 is communicatively coupled to processing logic 101 to send the captured infrared images to processing logic 101 for further processing” with col.6 3rd ¶ to col.7 1st ¶ “image pixel array 170 may initiate two image captures “ with “The first image capture measures the amplitude of exit signal 143 by measuring the infrared light from exit signal 143 interfering with the light from reference wavefront 157 while the directional ultrasonic emitter 115 of FIG. 1 is off” and “The second image capture measures the interference of reference wavefront 157 with exit signal 143 when directional ultrasonic emitter 115 is activated and focused on voxel 133”).

Regarding independent claim 4, Jepsen teaches, as discussed above, a device (Title and abstract) comprising an infrared light source configured to generate an infrared illumination signal for illuminating tissue (Fig. 1 and col.3 6th ¶ infrared laser diode 105, wherein “IR emitter 105 is an infrared laser diode that emits monochromatic infrared light” with th ¶)); an optical structure configured to facilitate an interference of an infrared reference beam and an infrared exit signal, wherein the infrared exit signal is the infrared illumination signal exiting the tissue (Fig. 1 complex IR emitter 155 with IR director 153 and col.6 3rd ¶ to col.7 1st ¶  emitter 155 providing the reference beam and IR director facilitating the interference of the IR reference front 175 and the incident beam 143 “The phase of exit signal 143 can also be determined by analyzing the amplitude of different pixel groups that show interference patterns of exit signal 143 interfering with reference wavefront 157”), and wherein the infrared reference beam has a same infrared wavelength as the infrared illumination signal (col.4 last ¶ “IR emitter 155 emits an infrared light that shares the same characteristics as the infrared light emitted by IR emitter 105. IR emitter 105 and IR emitter 155 may be identical emitters”); and an image pixel array configured to capture holographic infrared images of the interference of the infrared reference beam and the infrared exit signal (Fig. 1 image pixel array 110 and col.5 5th ¶ with control via input/output X5 “The electronic shutter can be actuated by processing logic 101 via input/output X5. Input/output X5 may include digital input/output lines as well as a data bus. Image pixel array 170 is communicatively coupled to processing logic 101 to send the captured infrared images to processing logic 101 for further processing” with col.6 3rd ¶ to col.7 1st ¶ “image pixel array 170 may initiate two image captures “ with “The first image capture measures the amplitude of exit signal 143 by measuring the infrared light from exit signal 143 interfering with the light from reference wavefront 157 while the directional ultrasonic emitter 115 of FIG. 1 is off” and “The second image capture measures the interference of reference wavefront 157 with exit signal 143 when directional ultrasonic emitter 115 is activated and focused on voxel 133” and col.6 3rd ¶ to col.7 1st ¶ “Therefore, after the difference between the first and second image capture with the initial holographic pattern driven onto display 110 is calculated, the initial holographic pattern may be iterated to determine if a second holographic pattern driven on display 110 generates an even 
Jepsen teaches an ultrasonic emitter configured to direct a series of ultrasonic signals to a series of voxels in the tissue corresponding with the image pixel array capturing the interferences of the infrared reference beam with the infrared exit signal ((Fig. 1 and col.4 2nd ¶ ultrasonic emitter 115 with “the ultrasonic emitter 115 is configured to focus an ultrasonic signal to a voxel within the human body” and “to drive directional ultrasonic emitter 115 to focus ultrasonic signal 117 to different locations in three-dimensional space via output X1”), wherein at least one of the holographic infrared images is a base holographic infrared image captured while the ultrasonic signal is not propagating through the tissue (Fig.1 on display 170, imaging using the filter 173 of the Fig.1 to filter the recorded light at the wavelength of the reference light with acquiring only the untagged photons and col.10 2nd and 3rd ¶ with “To generate a composite image of diffuse medium 130, multiple voxels of diffuse medium 130 can be imaged by imaging system 100 “ and  “generates a first probing infrared holographic imaging signal 123 by driving a first probing holographic pattern onto display 110” “At a different time, directional ultrasonic emitter 115 is focused on a first voxel (e.g. 1, 1, 1) and imaging module 160 captures exit signal 143 again in a second calibration infrared image” “The determination of the phase and/or amplitude difference may be made by processing logic 101” with col.11 1st ¶ “the selected probing holographic pattern that generated the largest phase difference (and/or amplitude difference) in exit signal 143 can be assumed to have best directed light to image pixel array 170 via the voxel of interest” as composite image); and processing logic configured to receive the holographic infrared images, wherein the processing logic is configured to generate a series of intensity values corresponding to the series of voxels and store the series of intensity values as a composite image of the tissue, wherein each intensity value is generated based on a difference between the base holographic infrared image and a particular holographic infrared image corresponding with a particular voxel (Fig.1 on nd and 3rd ¶ with “To generate a composite image of diffuse medium 130, multiple voxels of diffuse medium 130 can be imaged by imaging system 100 “ and  “generates a first probing infrared holographic imaging signal 123 by driving a first probing holographic pattern onto display 110” “At a different time, directional ultrasonic emitter 115 is focused on a first voxel (e.g. 1, 1, 1) and imaging module 160 captures exit signal 143 again in a second calibration infrared image” “The determination of the phase and/or amplitude difference may be made by processing logic 101” with col.11 1st ¶ “the selected probing holographic pattern that generated the largest phase difference (and/or amplitude difference) in exit signal 143 can be assumed to have best directed light to image pixel array 170 via the voxel of interest” as composite image).
[..., and wherein the difference represents a drop in the infrared exit signal interfering with the infrared reference beam due to the ultrasonic signal wavelength-shifting the infrared illumination signal outside of the infrared wavelength of the infrared illumination signal...].
While it is commonly understood by laws of physics governing the ultrasound modulated optical tomography that the light received at the infra-red light wavelength corresponds to the untagged photons (undisturbed or unmodulated photons by the ultrasound beam) and the light at wavelength different from the reference wavelength as being ultrasound modulated present wavelengths shifted from the IR wavelength with the wavelength of the modulating ultrasound as tagged photons is corresponding to “the received infrared light interfering with the infrared reference beam due to the ultrasonic signal wavelength-shifting the infrared illumination signal outside of the narrow-band infrared wavelength”, Jepsen does not specifically teach the drop in  “wherein the difference represents a drop in the infrared exit signal interfering with the infrared reference beam due to the ultrasonic signal wavelength-shifting the infrared illumination signal outside of the infrared wavelength of the infrared illumination signal.” as in claim 4.
th ¶ “The sample is explored by a US (ultrasonic) beam of frequency ωUS. The light transmitted by the sample is exhibited to components. The first component at ωT = ωL + ωUS is weak (∼10−2 to 10−4 in power) and corresponds to the tagged photons that interacted with the US beam. The second component at ωU = ωL is the main one (≃100% in power). It corresponds to untagged photons that have not interacted with US”). Additionally, Farahi teaches within the same field of imaging (Title and abstract and Fig. 1) performing photorefractive holography to detect either untagged or tagged photons using ultrasound (p.2 col.1 1st ¶ “through its interaction with US, is converted into an intensity modulation. We can perform this photorefractive holography either to detect untagged photons [7,9] or tagged photons [8]” and “In our present setup, the reference beam is tuned to interfere with the un-tagged photons of the object beam and we apply a short burst of US to get resolved information along the US beam propagation direction [12]”) and also teaches a drop in the amount of un-tagged photons (p.2 col.1 1st ¶  “When the US burst interacts with scattered light, it creates tagged photons, resulting into a decrease of the un-tagged photons quantity”), and since Jepsen teaches the sensing of only the photons which have not been tagged by the US focused beam as discussed above, therefore the difference recorded by the image pixel array for the device of Jepsen would correspond to a decrease in photon since those tagged photons as modulated by the US focused beam would have a wavelength shifted by the ultrasound wavelength and be filtered ot by the filter 173 of Jepsen, reading, therefore, on the difference signal represents a drop in the received infrared light interfering with the infrared reference beam due to the ultrasonic signal wavelength-shifting the infrared illumination signal outside of the narrow-band infrared wavelength (col.3 6th ¶ infrared laser diode 105, wherein “IR emitter 105 is an infrared laser diode that emits monochromatic infrared light” with “Monochromatic light may be defined as light within a 4 nm frequency band” nd ¶ filter 173 with “Infrared filter 173 may be a bandpass filter with a bandwidth of four nanometers centered around the frequency of monochromatic IR light emitted by emitters 105 and 155”) considering the conservation of energy law for a constant energy provided by the laser 105. Therefore, Jepsen in view of Gross and Farahi teach the “wherein the difference represents a drop in the infrared exit signal interfering with the infrared reference beam due to the ultrasonic signal wavelength-shifting the infrared illumination signal outside of the infrared wavelength of the infrared illumination signal.” as claimed. 
Therefore it would have been obvious for a person of ordinary skill in the art before the time of filling the invention to have the system-method of Jepsen adapted with “wherein the difference represents a drop in the infrared exit signal interfering with the infrared reference beam due to the ultrasonic signal wavelength-shifting the infrared illumination signal outside of the infrared wavelength of the infrared illumination signal.”, since one of ordinary skill in the art would recognize that using a filter for limiting the acquisition of photons with the same frequency than the excitation/reference laser was known in the art as taught by Jepsen and since modulating the light incident to voxels being vibrated by an ultrasound focused beam was known in the art to have wavelengths shifted by the wavelength of the modulating ultrasound as taught by Gross and to decrease the number of photons that are untagged as taught by Farahi and since therefore  the optical filtration by the filter would decrease the number of untagged photon crossing the filter to the image pixel array having the laser light being monochromatic as is the filter by manufacturing standards.  One of ordinary skill in the art would have expected that this adaptation could have been made with predictable results since Farahi, Gross and Jepsen teach the development and use of ultrasound modulated tomographic device. The motivation would have been to provide an alternative technique of measuring the ultrasound modulated optical tomographic signal for imaging, as suggested by Gross (p. 1847 col.1 6th ¶ with measuring either tagged or untagged photons, Fig.2) with optimization as suggested by Jepsen (col.6 last ¶ “maximize the difference”).

Regarding claim 8, Jepsen teaches the optical structure includes a filter configured to pass the narrow-band infrared wavelength of the infrared illumination signal while blocking ambient light (Fig. 1 and col.5 2nd ¶, filter 173 with “Infrared filter 173 may be a bandpass filter with a bandwidth of four nanometers centered around the frequency of monochromatic IR light emitted by emitters 105 and 155” therefore rejecting ambient light).
Regarding claim 9, Jepsen, as discussed for claim 1, teaches the infrared light source includes an infrared laser, and wherein the infrared reference beam is received from the infrared laser and optically coupled into the optical structure (Fig. 1 IR emitter 105 and IR emitter 155 with col.3 6th ¶ infrared laser diode 105, wherein “IR emitter 105 is an infrared laser diode that emits monochromatic infrared light” with “Monochromatic light may be defined as light within a 4 nm frequency band”, illuminating the tissue “diffuse medium 130” via IR director 103 via display 110 (col.3 7th ¶) and col.4 last ¶ “IR emitter 155 emits an infrared light that shares the same characteristics as the infrared light emitted by IR emitter 105. IR emitter 105 and IR emitter 155 may be identical emitters” with emitter 155 coupled to the IR director 153).
Regarding claim 10, Jepsen teaches wherein an illumination aperture receives the infrared illumination signal from a first optical fiber optically coupled to an output of the infrared laser, the illumination aperture configured to illuminate the tissue with the infrared illumination signal (Fig. 1 and col.3 6th ¶ “When processing logic 101 turns on IR emitter 105, infrared light propagates into IR director 103. IR director 103 may be a light guide” with col.3 7th “Steerable infrared beams can be generated by display 110” with col.4 3rd ¶ “As infrared holographic imaging signal 123 propagates through diffuse medium 130 and at least a portion of it propagates through voxel 133), and wherein a reference aperture receives the infrared reference beam from a second optical fiber optically coupled to the output of the infrared laser, the reference aperture configured to provide the infrared reference beam to the optical structure (Fig. 1 and col. 4 last ¶ IR director 
Regarding claim 11, Jepsen teaches that the IR director 153 is the optical structure [...includes a beam splitter configured...] to direct the infrared reference beam to the image pixel array, and wherein the infrared exit signal propagates through the IR director 153 [...the beam splitter...] to interfere with the infrared reference beam (Fig. 1 and col.6 3rd ¶ to col.7 1st ¶  emitter 155 providing the reference beam and IR director facilitating the interference of the IR reference front 175 and the incident beam 143 “The phase of exit signal 143 can also be determined by analyzing the amplitude of different pixel groups that show interference patterns of exit signal 143 interfering with reference wavefront 157”).
Jepsen does not specifically teach the optical structure including a beam splitter configured to direct the infrared reference beam to the image pixel array, and wherein the infrared exit signal propagates through the beam splitter to interfere with the infrared reference beam as described by Jepsen as in claim 11.
However, Gross teaches the use of a beam splitter to direct the light from the reference and the light from the region of interest towards the detector/camera (Fig. 1 beam splitter BS2 and p.1847 col.2 1st ¶ mixing incident signals for interference) reading on the optical structure including a beam splitter configured to perform the function of the IR director 153 as described by Jepsen therefore a beam splitter to direct the infrared reference beam to the image pixel array, and Attorney Docket No.: OPENWP1185 Application No.: 16/692,898wherein the infrared exit signal propagates through the beam splitter to interfere with the infrared reference beam as claimed. 
Therefore it would have been obvious for a person of ordinary skill in the art before the time of filling the invention to have the system-method of Jepsen, Gross and Farahi adapted with th ¶ with measuring either tagged or untagged photons, Fig.2) with optimization as suggested by Jepsen (col.6 last ¶ “maximize the difference”).
Regarding claim 12, Jepsen teaches the image pixel array includes a complementary metal-oxide-semiconductor (CMOS) image sensor (col.5 3rd ¶ Image pixel array 170 may be implemented with ... a CMOS (Complementary Metal-Oxide-Semiconductor) image sensor”).

Regarding independent claim 13, as discussed for claim 1, Jepsen teaches 
an imaging device (optical systems, device and method for holographic imaging towards tomographic/3D imaging as in Title and abstract col.2 2nd ¶) comprising: an optical structure configured to receive infrared light having a narrow-band infrared wavelength, wherein the optical structure is configured to facilitate an interference of a received infrared reference beam and the received infrared light, the infrared reference beam also having the narrow-band infrared wavelength (Fig. 1 complex IR emitter 155 with IR director 153 and col.6 3rd ¶ to col.7 1st ¶  emitter 155 providing the reference beam and IR director facilitating the interference of the IR reference front 175 and the incident beam 143 “The phase of exit signal 143 can also be determined by analyzing the amplitude of different pixel groups that show interference patterns of exit signal 143 interfering with reference wavefront 157”, wherein col.4 last ¶ “IR emitter 155 th ¶ infrared laser diode 105, wherein “IR emitter 105 is an infrared laser diode that emits monochromatic infrared light” with “Monochromatic light may be defined as light within a 4 nm frequency band” illuminating the tissue “diffuse medium 130” via IR director 103 via display 110 (col.3 7th ¶)); a sensor configured to receive the interference of the infrared reference beam and the received infrared light from the optical structure (Fig. 1 image pixel array 110 and col.5 5th ¶ with control via input/output X5 “The electronic shutter can be actuated by processing logic 101 via input/output X5. Input/output X5 may include digital input/output lines as well as a data bus. Image pixel array 170 is communicatively coupled to processing logic 101 to send the captured infrared images to processing logic 101 for further processing” with col.6 3rd ¶ to col.7 1st ¶ “image pixel array 170 may initiate two image captures “ with “the first image capture measures the amplitude of exit signal 143 by measuring the infrared light from exit signal 143 interfering with the light from reference wavefront 157 while the directional ultrasonic emitter 115 of FIG. 1 is off” and “The second image capture measures the interference of reference wavefront 157 with exit signal 143 when directional ultrasonic emitter 115 is activated and focused on voxel 133” and col.6 3rd ¶ to col.7 1st ¶ “Therefore, after the difference between the first and second image capture with the initial holographic pattern driven onto display 110 is calculated, the initial holographic pattern may be iterated to determine if a second holographic pattern driven on display 110 generates an even greater difference (measured by amplitude and/or phase) between a first and second image capture”), wherein the sensor includes a two- dimensional image pixel array (Fig. 1 and col.5 4th ¶ “the image pixel array 170 is 1920 pixels by 1080 pixels”); and39Attorney Docket No.: OPENWP 118 processing logic configured to execute operations including (Fig. 1 processing logic 101): capturing first data from the sensor while an infrared illumination signal illuminates a diffuse medium and an ultrasonic signal is propagating through the diffuse medium, wherein the first data includes a first infrared holographic image captured by the two-dimensional image pixel array; capturing second data from the sensor while the infrared illumination signal illuminates the diffuse medium and the ultrasonic signal is not propagating through the diffuse medium, wherein the second data include a second infrared holographic image captured by the two-dimensional image pixel array; and generating a difference signal based on the second data and the first data (Fig.1 and col.5 5th ¶ with control via input/output X5 “The electronic shutter can be actuated by processing logic 101 via input/output X5. Input/output X5 may include digital input/output lines as well as a data bus. Image pixel array 170 is communicatively coupled to processing logic 101 to send the captured infrared images to processing logic 101 for further processing” with col.6 3rd ¶ to col.7 1st ¶ “image pixel array 170 may initiate two image captures “ with “the first image capture measures the amplitude of exit signal 143 by measuring the infrared light from exit signal 143 interfering with the light from reference wavefront 157 while the directional ultrasonic emitter 115 of FIG. 1 is off” and “The second image capture measures the interference of reference wavefront 157 with exit signal 143 when directional ultrasonic emitter 115 is activated and focused on voxel 133” and col.6 3rd ¶ to col.7 1st ¶ “Therefore, after the difference between the first and second image capture with the initial holographic pattern driven onto display 110 is calculated, the initial holographic pattern may be iterated to determine if a second holographic pattern driven on display 110 generates an even greater difference (measured by amplitude and/or phase) between a first and second image capture”).
[... wherein the difference signal represents a drop in the received infrared light interfering with the infrared reference beam due to the ultrasonic signal wavelength-shifting the infrared illumination signal outside of the narrow-band infrared wavelength...];
Additionally, Jepsen teaches incorporating the difference as a voxel value in a composite image of the diffuse medium (Fig.1 on display 170, imaging using the filter 173 of the Fig.1 to filter the recorded light at the wavelength of the reference light with acquiring only the untagged photons and col.10 2nd and 3rd ¶ with “To generate a composite image of diffuse medium st ¶ “the selected probing holographic pattern that generated the largest phase difference (and/or amplitude difference) in exit signal 143 can be assumed to have best directed light to image pixel array 170 via the voxel of interest” as composite image).
While it is commonly understood by laws of physics governing the ultrasound modulated optical tomography that the light received at the infra-red light wavelength corresponds to the untagged photons (undisturbed or unmodulated photons by the ultrasound beam) and the light at wavelength different from the reference wavelength as being ultrasound modulated present wavelengths shifted from the IR wavelength with the wavelength of the modulating ultrasound as tagged photons is corresponding to “the received infrared light interfering with the infrared reference beam due to the ultrasonic signal wavelength-shifting the infrared illumination signal outside of the narrow-band infrared wavelength”, Jepsen does not specifically teach the drop in  “wherein the difference represents a drop in the received infrared light interfering with the infrared reference beam due to the ultrasonic signal wavelength-shifting the infrared illumination signal outside of the narrow-band infrared wavelength” as in claim 13.
However, Gloss teaches within the same field of endeavor for ultrasound modulated optic tomography (Title and abstract) that the ultrasound tagged photons incident on the voxels where ultrasound pulses are focused on are frequency shifted with the frequency of the ultrasound waveform (p. 1847 col.1 6th ¶ “The sample is explored by a US (ultrasonic) beam of frequency ωUS. The light transmitted by the sample is exhibited to components. The first component at ωT = ωL + ωUS is weak (∼10−2 to 10−4 in power) and corresponds to the tagged photons that interacted U = ωL is the main one (≃100% in power). It corresponds to untagged photons that have not interacted with US”). Additionally, Farahi teaches within the same field of imaging (Title and abstract and Fig. 1) performing photorefractive holography to detect either untagged or tagged photons using ultrasound (p.2 col.1 1st ¶ “through its interaction with US, is converted into an intensity modulation. We can perform this photorefractive holography either to detect untagged photons [7,9] or tagged photons [8]” and “In our present setup, the reference beam is tuned to interfere with the un-tagged photons of the object beam and we apply a short burst of US to get resolved information along the US beam propagation direction [12]”) and also teaches a drop in the amount of un-tagged photons (p.2 col.1 1st ¶  “When the US burst interacts with scattered light, it creates tagged photons, resulting into a decrease of the un-tagged photons quantity”), and since Jepsen teaches the sensing of only the photons which have not been tagged by the US focused beam as discussed above, therefore the difference recorded by the image pixel array for the device of Jepsen would correspond to a decrease in photon since those tagged photons as modulated by the US focused beam would have a wavelength shifted by the ultrasound wavelength and be filtered ot by the filter 173 of Jepsen, reading, therefore, on the difference signal represents a drop in the received infrared light interfering with the infrared reference beam due to the ultrasonic signal wavelength-shifting the infrared illumination signal outside of the narrow-band infrared wavelength (col.3 6th ¶ infrared laser diode 105, wherein “IR emitter 105 is an infrared laser diode that emits monochromatic infrared light” with “Monochromatic light may be defined as light within a 4 nm frequency band” with col.5 2nd ¶ filter 173 with “Infrared filter 173 may be a bandpass filter with a bandwidth of four nanometers centered around the frequency of monochromatic IR light emitted by emitters 105 and 155”) considering the conservation of energy law for a constant energy provided by the laser 105. Therefore, Jepsen in view of Gross and Farahi teach the “wherein the difference represents a drop in the received infrared light interfering with the infrared reference beam due to the ultrasonic signal wavelength-shifting the infrared illumination signal outside of the narrow-band infrared wavelength” as claimed. 
Therefore it would have been obvious for a person of ordinary skill in the art before the time of filling the invention to have the system-method of Jepsen adapted with “wherein the difference represents a drop in the received infrared light interfering with the infrared reference beam due to the ultrasonic signal wavelength-shifting the infrared illumination signal outside of the narrow-band infrared wavelength”, since one of ordinary skill in the art would recognize that using a filter for limiting the acquisition of photons with the same frequency than the excitation/reference laser was known in the art as taught by Jepsen and since modulating the light incident to voxels being vibrated by an ultrasound focused beam was known in the art to have wavelengths shifted by the wavelength of the modulating ultrasound as taught by Gross and to decrease the number of photons that are untagged as taught by Farahi and since therefore  the optical filtration by the filter would decrease the number of untagged photon crossing the filter to the image pixel array having the laser light being monochromatic as is the filter by manufacturing standards.  One of ordinary skill in the art would have expected that this adaptation could have been made with predictable results since Farahi, Gross and Jepsen teach the development and use of ultrasound modulated tomographic device. The motivation would have been to provide an alternative technique of measuring the ultrasound modulated optical tomographic signal for imaging, as suggested by Gross (p. 1847 col.1 6th ¶ with measuring either tagged or untagged photons, Fig.2) with optimization as suggested by Jepsen (col.6 last ¶ “maximize the difference”).

Regarding the dependent claims 16-18, 20, all the elements of these claims are instantly anticipated by Jepsen.
Regarding claim 16, Jepsen teaches, as discussed above, the optical structure includes a bandpass filter that passes the narrow-band infrared wavelength and blocks ambient light (Fig. nd ¶, filter 173 with “Infrared filter 173 may be a bandpass filter with a bandwidth of four nanometers centered around the frequency of monochromatic IR light emitted by emitters 105 and 155” therefore rejecting ambient light).
Regarding claim 17, Jepsen teaches, as discussed above, an ultrasonic emitter configured to direct the ultrasonic signal into the diffuse medium (Fig. 1 ultrasonic emitter 115 and col.4 2nd ¶ “Processing logic 101 is coupled to drive directional ultrasonic emitter 115 to focus ultrasonic signal 117 to different locations in three-dimensional space via output X1, in the illustrated embodiment. The directional ultrasonic emitter 115 can be driven to focus an ultrasonic signal to voxel 133 in three-dimensional diffuse medium 130, for example”).
Regarding claim 18, Jepsen teaches, as discussed above, the ultrasonic emitter is a directional ultrasonic emitter coupled to be driven by the processing logic, and wherein the processing logic is configured to drive the ultrasonic emitter to direct the ultrasonic signal to different voxels in the diffuse medium (Fig. 1 ultrasonic emitter 115 and col.4 2nd ¶ “Processing logic 101 is coupled to drive directional ultrasonic emitter 115 to focus ultrasonic signal 117 to different locations in three-dimensional space via output X1, in the illustrated embodiment. The directional ultrasonic emitter 115 can be driven to focus an ultrasonic signal to voxel 133 in three-dimensional diffuse medium 130, for example”).
Regarding claim 20, Jepsen teaches the diffuse medium is a tissue (col.2 line 40-41 “a voxel of a diffuse medium (e.g. a brain or tissue)).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK M MEHL whose telephone number is (571)272-0572. The examiner can normally be reached Monday-Friday 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEITH M RAYMOND can be reached on (571) 270-1790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PATRICK M MEHL/Examiner, Art Unit 3793
/COLIN T. SAKAMOTO/Primary Examiner, Art Unit 3793